


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.6
[EXECUTION]
 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (herein called the “Amendment”) made as
of December 15, 2005 by and among BERRY PETROLEUM COMPANY, a Delaware
corporation (“Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, individually
and as Administrative Agent (“Agent”), and the Lenders party to the Original
Agreement defined below (“Lenders”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower, Agent and Lenders entered into that certain Credit Agreement
dated as of June 27, 2005 (the “Original Agreement”), for the purpose and
consideration therein expressed, whereby Lenders became obligated to make loans
to Borrower as therein provided; and
 
WHEREAS, Borrower, Agent and Lenders desire to amend the Original Agreement as
set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans which may hereafter be made by Lenders to Borrower, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
 
ARTICLE I.
 
DEFINITIONS AND REFERENCES
 
Section 1.1. Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.
 
Section 1.2. Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.
 
                                “Amendment” means this First Amendment to Credit
Agreement.
 
                                “Credit Agreement” means the Original Agreement
as amended hereby.
 
“Original Certificate” means the original Omnibus Certificate of Borrower dated
as of June 27, 2005.
 
ARTICLE II.
 
AMENDMENTS TO ORIGINAL AGREEMENT
 
Section 2.1. Defined Terms. The definition of “Current Assets” in Section 1.1 of
the Original Agreement is hereby amended in its entirety to read as follows:
 
“'Current Assets' means the sum of the current assets of Borrower and its
Consolidated Subsidiaries at such time, plus the Availability at such time in an
amount not to exceed $50,000,000, but excluding, for purposes of this definition
any non-cash gains for any Hedging Contract resulting from the requirements of
SFAS 133 at such time.”
 
 
1

--------------------------------------------------------------------------------

Exhibit 10.6
ARTICLE III.
 
CONDITIONS OF EFFECTIVENESS
 
Section 3.1. Effective Date. This Amendment shall become effective as of the
date first above written when, and only when, (i) Agent shall have received, at
Agent's office, a counterpart of this Amendment executed and delivered by
Borrower and Majority Lenders and
(ii) Agent shall have additionally received all of the following documents, each
document (unless otherwise indicated) being dated the date of receipt thereof by
Agent, duly authorized, executed and delivered, and in form and substance
satisfactory to Agent:
 
  (a) Officer's Certificate and Supporting Documents. Agent shall have received
(i) a certificate of the Secretary and the President or Chief Financial Officer
of Borrower certifying (A) that all of the representations and warranties set
forth in Article IV hereof are true and correct and no Default exists, (B) that
attached to the Original Certificate is a true and complete copy of resolutions
adopted by the Board of Directors of Borrower authorizing the execution,
delivery and performance of this Amendment and (C) as to the names and true
signatures of the officers of Borrower authorized to sign this Amendment, and
(ii) such supporting documents as Agent may reasonably request.
  (b) Borrower shall have paid, in connection with such Loan Documents, all
recording, handling, amendment and other fees required to be paid to Agent
pursuant to any Loan Documents.
  (c) Borrower shall have paid, in connection with such Loan Documents, all
other fees and reimbursements to be paid to Agent pursuant to any Loan
Documents, or otherwise due Agent and including fees and disbursements of
Agent's attorneys.


ARTICLE IV.
 
REPRESENTATIONS AND WARRANTIES
 
Section 4.1. Representations and Warranties of Borrower. In order to induce each
Lender to enter into this Amendment, Borrower represents and warrants to each
Lender that:
  (a) The representations and warranties contained in Article V of the Original
Agreement are true and correct at and as of the time of the effectiveness
hereof, except to the extent that the facts on which such representations and
warranties are based have been changed by the extension of credit under the
Credit Agreement except to the extent such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date.
  (b) Borrower is duly authorized to execute and deliver this Amendment and is
and will continue to be duly authorized to borrow monies and to perform its
obligations under the Credit Agreement. Borrower has duly taken all corporate
action necessary to authorize the execution and delivery of this Amendment and
to authorize the performance of the obligations of Borrower hereunder.
  (c) The execution and delivery by Borrower of this Amendment, the performance
by Borrower of its obligations hereunder and the consummation of the
transactions contemplated hereby and thereby do not and will not conflict with
any provision of law, statute, rule or regulation or of the certificate of
incorporation and bylaws of Borrower, or of any material agreement, judgment,
license, order or permit applicable to or binding upon Borrower, or result in
the creation of any lien, charge or encumbrance upon any assets or properties of
Borrower. Except for those which have been obtained, no consent, approval,
authorization or order of any court or governmental authority or third party is
required in connection with the execution and delivery by Borrower of this
Amendment or to consummate the transactions contemplated hereby and thereby.
  (d) When duly executed and delivered, this Amendment and the Credit Agreement
will be a legal and binding obligation of Borrower, enforceable in accordance
with its terms, except as limited by bankruptcy, insolvency or similar laws of
general application relating to the enforcement of creditors' rights and by
equitable principles of general application.
  (e) The audited annual Consolidated financial statements of Borrower dated as
of December 31, 2004 and the unaudited quarterly Consolidated financial
statements of Borrower dated as of September 30, 2005 fairly present the
Consolidated financial position at such dates and the Consolidated statement of
operations and the changes in Consolidated financial position for the periods
ending on such dates for Borrower. Copies of such financial statements have
heretofore been delivered to each Lender. Since such dates no material adverse
change has occurred in the financial condition or businesses or in the
Consolidated financial condition or businesses of Borrower.


 
2

--------------------------------------------------------------------------------

Exhibit 10.6
 
ARTICLE V.
 
MISCELLANEOUS
 
Section 5.1. Ratification of Agreements. The Original Agreement as hereby
amended is hereby ratified and confirmed in all respects. The Loan Documents, as
they may be amended or affected by this Amendment, are hereby ratified and
confirmed in all respects. Any reference to the Credit Agreement in any Loan
Document shall be deemed to be a reference to the Original Agreement as hereby
amended. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein or therein, operate as a waiver of any
right, power or remedy of Lenders under the Credit Agreement, the Notes, or any
other Loan Document nor constitute a waiver of any provision of the Credit
Agreement, the Notes or any other Loan Document.
 
Section 5.2. Survival of Agreements. All representations, warranties, covenants
and agreements of Borrower herein shall survive the execution and delivery of
this Amendment and the performance hereof, including without limitation the
making or granting of the Loans, and shall further survive until all of the
Obligations are paid in full. All statements and agreements contained in any
certificate or instrument delivered by Borrower any Related Person/Restricted
Person hereunder or under the Credit Agreement to any Lender shall be deemed to
constitute representations and warranties by, and/or agreements and covenants
of, Borrower under this Amendment and under the Credit Agreement.
 
Section 5.3. Loan Documents. This Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto and
thereto.
 
Section 5.4. Governing Law. This Amendment shall be deemed a contract made under
the laws of the State of California and shall be construed and enforced in
accordance with and governed by the laws of the State of California and the laws
of the United States of America, without regard to principles of conflicts of
law.
 
Section 5.5. Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment may be validly executed by facsimile or other
electronic transmission.
 
THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
 
[The remainder of this page has been intentionally left blank.]
 
 
3

--------------------------------------------------------------------------------

Exhibit 10.6
 
IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.
 
BERRY PETROLEUM CORPORATION, as Borrower
 
By: Ralph J. Goehring Executive
Executive Vice President and Chief Financial Officer


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, LC Issuer and a
Lender
 
By: Guy C. Evangelista
Vice President


JPMORGAN CHASE BANK, N.A., as a Lender
 
By: Jo Linda Papadakis
Vice President


BANK OF SCOTLAND, as a Lender
 
By: Karen Weich
Assistant Vice Preside 


BNP PARIBAS, as a Lender
 
By: Brian M. Malone
Managing Director
 
By: Polly Schott
Vice President


CITIBANK (WEST), FSB, as a Lender
 
By: Gai Sherman
VP/Credit Relationship Mgr. 


COMERICA BANK, as a Lender
 
By: Juli Bieser
Vice President


MIDFIRST BANK, as a Lender
 
By: Shawn D. Brewer
Vice President 


SOCIETE GENERALE, as a Lender
 
By: Josh Rogers
Vice President


UNION BANK OF CALIFORNIA, N.A., as a Lender
 
By: Dustin Gaspari
Vice President
 
 
 
5
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------